554 S.E.2d 337 (2001)
Thomas M. ROUSE, Sandy Rouse, and Federal Insurance Company,
v.
WILLIAMS REALTY BUILDING COMPANY, INCORPORATED.
No. 263A01.
Supreme Court of North Carolina.
November 9, 2001.
Everett Gaskins Hancock & Stevens by E.D. Gaskins, Jr., and K. Matthew Vaughn, Raleigh, for cross-claim plaintiff-appellees Thomas and Sandy Rouse.
Brown, Crump, Vanore & Tierney, L.L.P. by Andrew A. Vanore, III, and Christopher G. Lewis, Raleigh, for cross-claim defendant-appellant Federal Insurance Company.
PER CURIAM.
AFFIRMED.